Exhibit 10.3

Retirement Agreement

This Retirement Agreement (this “Agreement”) is entered into between Melissa A.
Greenwell (“Executive”) and The Finish Line, Inc. (the “Company”).

RECITALS

 

  A. Executive and the Company are parties to the Employment Agreement dated
February 5, 2016 (the “Employment Agreement”).

 

  B. Executive has made the decision to retire from the Company.

 

  C. The Company has agreed to accept Executive’s retirement from the Company.

NOW THEREFORE, in recognition of Executive’s service with the Company, and in
consideration of the mutual covenants, promises, and obligations contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the parties agree as follows:

AGREEMENT

 

1. Definitions.

 

  (a) Throughout this Agreement, the term “the Company” shall encompass the
following: (i) the Company, as well as any division thereof, parent, subsidiary,
affiliated entity, or related entity; and (ii) any current or former officer,
director, trustee, agent, employee, shareholder, representative, insurer, or
employee benefit or welfare program or plan (including administrators, trustees,
fiduciaries, and insurers of such program or plan) of an entity referenced in or
encompassed by Section 1(a)(i).

 

  (b) Throughout this Agreement, the term “Retirement Date” shall mean the close
of business on June 15, 2018, or such earlier date as Executive’s employment
terminates pursuant to Section 2.

 

2. Retirement. The Company agrees that Executive will continue in the employ of
the Company until the close of business on the Retirement Date, or on such
earlier date as the parties mutually agree in writing, on which date Executive’s
employment will terminate and that, except for the specified provisions that
survive or otherwise apply as provided herein, the Employment Agreement shall be
terminated and of no further force and effect as of the Retirement Date. Any
internal statement that the Company desires to issue regarding Executive’s
retirement or relating to the end of her employment (excluding any statement
made on a Form 8k or any other external statement) shall be reviewed before any
issuance thereof with Executive and Executive shall have the right to approve
the language of any such internal statement, and such approval shall not be
unreasonably withheld.

 

1



--------------------------------------------------------------------------------

3. Compensation Plans and Programs. Except as otherwise set forth in Section 4
of this Agreement, Executive acknowledges and agrees that Executive is not
entitled to any payment or benefit under or pursuant to, and hereby waives any
claims or rights with respect to, each and every plan, program or agreement in
which Executive was or is a participant or party including, without limitation,
the Finish Line Long Term Incentive Bonus Program for fiscal years 2016, 2017
and 2018, the Finish Line Long Term Incentive Bonus Program for fiscal years
2017, 2018 and 2019, the Finish Line Long Term Incentive Bonus Program for
fiscal years 2018, 2019 and 2020, the Finish Line Executive Officer Bonus
Program for fiscal year 2018, the Finish Line Executive Officer Bonus Program
for fiscal year 2019, and all restricted stock, performance shares, and any
other awards granted to Executive pursuant to the Finish Line, Inc. 2009 Stock
Incentive Plan, as amended and restated and as amended, and any award agreement
issued pursuant thereto; provided, however, such waiver shall not apply to any
benefits to which Executive is entitled under a plan subject to the requirements
of the Employee Retirement Income Security Act of 1974, as amended.

 

4. Retirement Payments and Other Consideration. Upon retirement, Executive shall
be entitled to the compensation earned by her through the Retirement Date and
expense reimbursement pursuant to the Company’s expense policy. In addition, as
part of the retirement package, if Executive signs this Agreement and this
Agreement is not revoked by Executive, the Company shall provide Executive with
the following, all in consideration of the terms and conditions and releases
contained in this Agreement, on the Effective Date:

 

  (a) The Company agrees to pay Executive a retirement payment equal to
$1,786,059.50 (the “Retirement Payment”), which is comprised of $1,575,017.00,
plus a payment of $154,696.50 for cancellation of Executive’s March, 27, 2017
time-based restricted stock grant, and plus a payment of $59,346.00 for the
cancellation of Executive’s March 28, 2016 time-based restricted stock grant.
The Retirement Payment shall be made to Executive in a lump sum (less
appropriate withholding).

 

  (b) In addition, Executive shall be provided with such conversion rights that
may exist under any insurance benefit or plan for which she was eligible during
her employment.

In paying the amount specified in this Section 4, the Company makes no
representation as to the tax consequences or liability arising from said payment
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) or Section 280G or 4999 of the Code; provided,
however, the Company acknowledges that its outside accountants have determined
that the Retirement Payment is not an excess parachute payment under
Section 280G or Section 4999 of the Code and to the extent that determination is
incorrect then Executive agrees to return such amount of the Retirement Payment
necessary so that it is not an excess parachute payment. Section 7(f) and
Section 7(g) of the Employment Agreement, however, shall continue to apply to
any payment made to Executive and is incorporated by reference as if fully set
forth herein. Moreover, the parties understand and agree that Executive’s

 

2



--------------------------------------------------------------------------------

tax consequences and/or liability arising from the payment to Executive shall be
the sole responsibility of Executive. To this extent, Executive acknowledges and
agrees that Executive will pay any and all income tax, excise tax or other tax
which may be determined to be due by her in connection with the payment
described in this Section 4. Executive also agrees to indemnify the Company for
any and all tax liability (including, but not limited to, fines, penalties,
interest, and costs and expenses, including attorneys’ fees) incurred by her
arising from or relating to the payment described in this Section 4 and/or
imposed by the Internal Revenue Service, the State of Indiana, or any other
taxing agency or tribunal as a result of Executive’s failure to timely pay
Executive’s taxes on said payment or any portion thereof.

The payments and obligations assumed by the Company in this Section 4 reflect
consideration provided to Executive over and above anything of value to which
Executive already is entitled, and will be subject to all applicable taxes,
withholdings, and deductions. The Company may deduct from any payment to
Executive any applicable withholding. Executive acknowledges and agrees that no
other sums or amounts are or will be due or owing to her and expressly waives
any rights or claims to additional sums, amounts, privileges, or benefits not
expressly provided for in this Agreement, whether written, oral, express or
implied, other than compensation earned by her through the Retirement Date,
expense reimbursement pursuant to the Company’s expense policy, and her rights
as a shareholder of the Company.

 

5.

General Release and Waiver. In consideration for the opportunities afforded by
this Agreement, Executive (for Executive and Executive’s agents, assigns, heirs,
executors, and administrators) hereby releases and discharges the Company from
any claim, demand, action, or cause of action, known or unknown, which arose at
any time from the beginning of time to the date Executive executes this
Agreement, except as otherwise set forth in this Agreement and except for
Executive’s right to enforce this Agreement, and she waives all claims relating
to, arising out of, or in any way connected with Executive’s employment with the
Company including, without limitation, any claim, demand, action, cause of
action, including money damages and claims for attorneys’ fees, based on but not
limited to: (a) the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), 29 U.S.C. § 621, et seq; (b) the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101, et seq.; (c) the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701, et seq.; (d) the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601, et seq.; (e) the Civil Rights Act of 1866 and 1964, as
amended, 42 U.S.C. § 1981; (f) Employee Retirement Income Security Act, 29
U.S.C. § 1001, et seq.; (g) Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000(e), et seq.; (h) the Fair Credit Reporting Act, 15
U.S.C. § 1681, et seq.; (i) the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. § 2101, et seq.; (j) the Indiana Civil Rights Law, Ind. Code §
22-9-1-1, et seq.; (k) the Indiana wage payment statute, Ind. Code § 22-2-4-1,
et seq.; and any Indiana wage law; (l) any existing or potential entitlement
under any Company program or plan, including wages or other paid leave; (m) any
existing or potential agreement, contract, representation, policy, procedure, or
statement (whether any of the foregoing are express or implied, oral or
written); (n) claims arising under any other federal, state and local fair
employment practices law, disability benefits law, and any other employee or
labor relations statute, executive order, law or ordinance, and any duty or
other employment-related obligation, claims arising from any other type of
statute,

 

3



--------------------------------------------------------------------------------

  executive order, law or ordinance, claims arising from contract or public
policy, as well as tort, tortious cause of conduct, breach of contract,
intentional infliction of emotional distress, negligence, discrimination,
harassment, and retaliation, together with all claims for monetary and equitable
relief, punitive and compensatory relief and attorneys’ fees and costs; (o) the
Indiana Constitution; and/or (p) the United States Constitution.

Executive understands and agrees that Executive is releasing the Company from
any and all claims by which Executive is giving up the opportunity to recover
any compensation, damages, or any other form of relief in any proceeding brought
by Executive or on Executive’s behalf, except as otherwise set forth in this
Agreement. Notwithstanding the foregoing, this Agreement is not intended to
operate as a waiver of any retirement or pension benefits that are vested, the
eligibility and entitlement to which shall be governed by the terms of the
applicable plan. Nor shall this Agreement operate to waive or bar any claim or
right which — by express or unequivocal terms of law — may not under any
circumstances be waived or barred. Moreover, this Agreement shall not operate to
waive rights, causes of action or claims under the ADEA if those rights, causes
of action or claims arise after the date Executive signs this Agreement. Nor
shall this Agreement preclude Executive from challenging the validity of this
Agreement under the ADEA.

 

6. Mutual Disclaimer. This Agreement is entered into to provide Executive with a
retirement package and to terminate the parties’ relationship on an amicable
basis and shall not be construed as an admission of liability by either party.
Accordingly, Executive states under penalties of perjury that - at the time
Executive executes this Agreement - Executive is not aware of any facts or
incidents of wrongdoing, liability, or discrimination by the Company from the
beginning of time up to the date Executive signs the Agreement. The parties
further understand that the retirement package creates no precedent for the
Company in dealing with any future separations.

 

7. Return of Property. On the Retirement Date, and otherwise upon the request of
the Company, Executive agrees to return to the custody of the Company all the
Company’s property and Confidential Information (as that term is defined in the
Employment Agreement), as well as all copies thereof, that are in Executive’s
possession, custody or control. This includes all tangible personal property
(such as keys, credit cards, computers, tablets, thumb drives, hand held
devices, cell/smart phones, PDAs, etc.) and all writings, contracts, records,
files, tape recordings, correspondence, communications, summaries, data, notes,
memoranda, electronic storage devices, diskettes, or any other database or
source containing information which relates to or references the Company and
which was provided by the Company or obtained as a result of Executive’s
employment with the Company.

 

8.

Covenant Not to Sue. Except for those claims, causes of action or rights
explicitly excluded from release in Section 5 above, Executive agrees that
Executive will never file or accept anything of value from a lawsuit concerning
any claim, issue, or matter relating to or arising out of employment with the
Company, the cessation of employment, or the compensation or benefits payable in
connection with employment or termination of employment. Should Executive
violate any aspect of this Section 8, Executive agrees: (a)

 

4



--------------------------------------------------------------------------------

  that the lawsuit is null and void, and must be summarily withdrawn and/or
dismissed; (b) to pay all costs, expenses, and damages incurred by the Company
in responding to or as a result of any lawsuit brought by Executive that
breaches this Agreement, including, without limitation, reasonable attorneys’
fees; and (c) to return the amount paid pursuant to Section 3(a) and Section 4 –
save $500 – within fourteen (14) days after a final determination has been made
by a court or other legal authority that Executive has violated this Section of
the Agreement. In the event this reimbursement provision is triggered, Executive
agrees that the remaining provisions of this Agreement shall remain in full
force and effect.

 

9. Non-disparagement. Executive will not, at any time during or after the date
hereof, make legally impermissible statements that disparage the Company or any,
director, officer, or employee of the Company; provided, however, that it will
not be a violation of this Section 9 for Executive to testify truthfully under
oath or in connection with any investigation undertaken by any local, state, or
federal agency. The Company agrees that neither its executive officers nor
members of its board of directors will make legally impermissible statements
that disparage Executive; provided, however, that it will not be a violation of
this Section 9 for such individuals to testify truthfully under oath or in
connection with any investigation undertaken by any local, state, or federal
agency.

 

10. Successors. This Agreement shall apply to Executive, and inure to the
benefit of, as well as to her heirs, executors, beneficiaries, administrators,
and agents. This Agreement also shall apply to, and inure to the benefit of the
Company, the predecessors, successors, and assigns of the Company and each past,
present, or future employee, agent, representative, insurer, trustee, officer,
or director of the Company.

 

11. Severability. The parties explicitly acknowledge and agree that the
provisions of this Agreement are both reasonable and enforceable. However, the
provisions of this Agreement are severable, and the invalidity of any one or
more provisions shall not affect or limit the enforceability of the remaining
provisions. Should any provision be held unenforceable for any reason, then such
provision shall be enforced to the maximum extent permitted by law.

 

12. Applicable Law and Jurisdiction. This Agreement shall be interpreted,
enforced, and governed under the laws of the State of Indiana, without regard to
conflict of laws principles thereof. Moreover, while the parties do not
contemplate any future disputes, Executive agrees that any action or claim
regarding this Agreement or otherwise brought against the Company by or on
behalf of Executive, Executive’s agents, assigns, heirs, administrators, or
executors that relate to Executive’s employment or the termination thereof shall
be maintained in the State of Indiana. If brought in state court, the action
shall be filed in Marion County; if brought in federal court, the action shall
be filed in the Southern District of Indiana, Indianapolis Division. By signing
this Agreement, Executive expressly consents to personal jurisdiction in the
State of Indiana. Both parties waive the right to a jury trial.

 

5



--------------------------------------------------------------------------------

13. Nonwaiver. The waiver by the Company or Executive of a breach of any
provision of this Agreement by Executive shall not operate or be construed as a
waiver of any subsequent breach.

 

14. Indemnification. Executive shall be indemnified by the Company against
claims arising in connection with Executive’s status as an employee, officer,
director or agent of the Company in accordance with the Company’s indemnity
policies and programs for its executives, subject to applicable law.

 

15. Knowledge and Understanding. Executive acknowledges that, in accordance with
the ADEA, Executive:

 

  (a) has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;

 

  (b) has been given a period of twenty-one (21) days within which to consider
this Agreement, which allows Executive to make a knowing, voluntary, and fully
informed choice about whether to sign this Agreement;

 

  (c) has availed Executive of all opportunities Executive deems necessary to
make a voluntary, knowing, and fully informed decision; and

 

  (d) is fully aware of Executive’s rights, and has carefully read and fully
understands all provisions of this Agreement before signing.

 

16. Effective Date. This Agreement may only be accepted during the twenty-one
(21) day period after Executive receives this Agreement. In the event Executive
executes this Agreement within the twenty-one (21) days following her receipt of
this Agreement, Executive shall have an additional period of seven (7) days to
revoke this Agreement. Any revocation shall be in writing and delivered via
facsimile (facsimile number (317) 613-6717) to the attention of the General
Counsel. This Agreement shall not become effective, therefore, until Executive
has executed the Agreement and the seven-day revocation period has expired
without revocation being exercised (such date that this Agreement becomes
effective is the “Effective Date”).

 

17. Complete Agreement. This Agreement sets forth the complete agreement between
the parties relating to the subjects herein. Executive acknowledges and agrees
that, in executing this Agreement, Executive does not rely and has not relied
upon any representations or statements not set forth herein made by the Company
with regard to the subject matter, basis, or effect of this Agreement or
otherwise. Notwithstanding the foregoing, Executive agrees that Sections 5, 6,
and 8 through 11, of the Employment Agreement shall remain in full force and
effect in accordance with their terms.

 

18.

Prevailing Party Fees and Expenses. If either party is required to go into court
to enforce any provision of this Agreement, and/or any contracts, plans,
benefits or other provision referenced in this Agreement, the prevailing party
in such legal proceedings shall be entitled to reimbursement for all costs,
expenses and damages incurred by the

 

6



--------------------------------------------------------------------------------

  losing party in prosecuting and/or defending the lawsuit, including reasonable
attorneys’ fees, and the prevailing party shall be reimbursed for all costs and
expenses incurred by the losing party in seeking enforcement of this Agreement,
and/or any contracts, plans, benefits or other provision referenced in this
Agreement.

[Signature page immediately follows.]

 

7



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, WHICH CONTAINS A RELEASE, I STATE THAT: I HAVE READ
IT; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE TO
ALL THE TERMS CONTAINED WITHIN THIS AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING IT AND HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

AGREED TO BY:

 

    The Finish Line, Inc.

/s/ Melissa A. Greenwell

    By:  

/s/ Samuel M. Sato

Melissa A. Greenwell     Printed: Samuel M. Sato     Its: Chief Executive
Officer Dated: June 14, 2018     Dated: June 15, 2018

 

8